

115 HR 2494 IH: Drain the Swamp and the President’s Assets Act
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2494IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Espaillat (for himself, Mr. Cohen, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend the Ethics in Government Act of 1978 to require the President to place any financial conflicts of interest into a blind trust, and for other purposes. 
1.Short titleThis Act may be cited as the Drain the Swamp and the President’s Assets Act. 2.Placement of President’s financial conflicts of interest into blind trust (a)In generalTitle I of the Ethics in Government Act of 1978 (Public Law 95–521) is amended by inserting after section 111 the following:

112.The President: placement of financial conflicts of interest into blind trust
(a)In generalBeginning on the date that is 30 days after the date that the President first assumes office, the President may not hold any asset that would otherwise be considered a disqualifying financial interest under section 208 of title 18, United States Code, if the President were subject to such section. (b)Blind trust (1)In generalThe President may place any asset covered by subsection (a) into a blind trust (as that term is defined in section 102(f)(3)).
(2)DivestitureNot later than 30 days after any such asset is placed in a blind trust, the trustee or other entity who is involved in the management or control of the blind trust shall divest the blind trust of such asset.. (b)ApplicationThe amendment made by subsection (a) shall apply to any President assuming office on or after the date of enactment of this Act.
3.ViolationsA violation of the amendment made by this Act shall constitute a high crime and misdemeanor for the purposes of article II, section 4 of the Constitution of the United States. 